 



DEBT CONVERSION AND SERIES A PREFERRED STOCK

PURCHASE AGREEMENT

 

This Debt Conversion and Series A Preferred Stock Purchase Agreement (this
“Agreement”) is made and entered into effective as of the 7th day of March, 2017
(the “Effective Date”) by and between Blow & Drive Interlock Corporation, a
Delaware corporation (the “Company”), and Laurence Wainer, an individual (the
“Purchaser”). The Company and Purchaser shall each be referred to as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, as of December 31, 2016, the Company owed the Purchaser $25,537 in
accrued salary (the “Salary”);

 

WHEREAS, the Company and the Purchaser desire to have a portion the outstanding
Salary owed to Purchaser by the Company converted to shares of the Company’s
Series A Preferred Stock pursuant to the terms of this Agreement.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

AGREEMENT

 

1.          PURCHASE OF SECURITIES:

 

a)       If not already created, then within sixty (60) days of the Closing Date
(as defined herein), the Company hereby agrees to create a new series of
non-convertible preferred stock entitled “Series A Preferred Stock,” with One
Million (1,000,000) shares authorized and the following rights: (i) no dividend
rights; (ii) no liquidation preference over the Company’s common stock; (iii) no
conversion rights; (iv) no redemption rights; (v) no call rights by the Company;
(vi) each share of Series A Convertible Preferred stock will have one hundred
(100) votes on all matters validly brought to the Company’s common stockholders.

 

b)       On the Closing Date (as hereinafter defined), subject to the terms and
conditions set forth in this Agreement, the Purchaser hereby agrees to purchase,
and the Company hereby agrees to sell, One Million (1,000,000) shares of the
Company’s Series A Preferred Stock (the “Shares”) at a per-share purchase price
of $0.025537 per share, for a total purchase price of $25,537 (the “Purchase
Price”). The Purchase Price will be paid by the Purchaser to the Company through
a Notice of Accrued Salary Satisfaction in the form attached hereto as Exhibit
A, evidencing the satisfaction of the Salary in an amount equal to the Purchase
Price as payment of the Purchase Price.

 

c)       In addition to the Purchase Price, in exchange for the Shares, the
Purchaser has agreed to enter into Lockup Agreement with the Company, in the
form attached hereto as Exhibit C, for the purpose of preventing the Purchaser
from selling certain shares of the Company’s common stock until such time as the
lockup as expired, as set forth in the Lockup Agreement.

 

Page 1 of 8

   

 

2.       CLOSING AND DELIVERY:

 

a)      Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Shares (the “Closing”) shall be
held simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”). The
Closing shall take place at the offices of counsel for the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.

 

b)      At the Closing:

 

(i)        The Company and the Purchaser shall execute this Agreement, which
shall serve as evidence of ownership of the Shares, free from restrictions on
transfer except as set forth in this Agreement. Subsequent to the Closing, at a
time chosen by the Company in its sole discretion, the Company will issue a
stock certificate to the Purchaser to evidence the Shares. The Company and
Purchaser shall execute the Lockup Agreement.

 

(ii)       The Purchaser shall deliver to the Company the Purchase Price through
the delivery of the signed Notice of Accrued Salary Satisfaction.

 

3.        REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER: The Purchaser
hereby represents, warrants and agrees as follows:

 

a)       Purchase for Own Account. Purchaser represents that he is acquiring the
Shares solely for his own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

 

b)       Ability to Bear Economic Risk. Purchaser acknowledges that an
investment in the Shares involves a high degree of risk, and represents that he
is able, without materially impairing his financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of his
investment.

 

Page 2 of 8

   

 

c)       Access to Information. The Purchaser acknowledges that the Purchaser
has been furnished with such financial and other information concerning the
Company, the directors and officers of the Company, and the business and
proposed business of the Company as the Purchaser considers necessary in
connection with the Purchaser’s investment in the Shares. As a result, the
Purchaser is thoroughly familiar with the proposed business, operations,
properties and financial condition of the Company and has discussed with
officers of the Company any questions the Purchaser may have had with respect
thereto. The Purchaser understands:

 

(i)       The risks involved in this investment, including the speculative
nature of the investment;

 

(ii)       The financial hazards involved in this investment, including the risk
of losing the Purchaser’s entire investment;

 

(iii)       The lack of liquidity and restrictions on transfers of the Shares;
and

 

(iv)       The tax consequences of this investment.

 

The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.

 

d)       Shares Part of Private Placement. The Purchaser has been advised that
the Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(a)(2) of the Act and/or Regulation D as promulgated by the Securities
and Exchange Commission under the Act, and under any applicable state blue sky
authority. The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event. The Purchaser has no such intention.

 

e)       Further Limitations on Disposition. Purchaser further acknowledges that
the Shares are restricted securities under Rule 144 of the Act, and, therefore,
if the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Page 3 of 8

   

 

Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:

 

(i)       There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

(ii)       Purchaser shall have obtained the consent of the Company and notified
the Company of the proposed disposition and shall have furnished the Company
with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by the Company, Purchaser shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration under the Act or
any applicable state securities laws.

 

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.

 

f)       Sophisticated Investor Status. The Purchaser is a sophisticated
investor.

 

g)       No Backup Withholding. The Social Security Number or taxpayer
identification shown in this Agreement is correct, and the Purchaser is not
subject to backup withholding because (i) the Purchaser has not been notified
that he or she is subject to backup withholding as a result of a failure to
report all interest and dividends or (ii) the Internal Revenue Service has
notified the Purchaser that he or she is no longer subject to backup
withholding.

 

h)       Certificate of Designation. Purchaser has been provided with a copy of
the Certificate of Designation for the Series A Preferred Stock, a copy of which
is attached hereto as Exhibit B (the “Certificate of Designation”), which sets
forth all of the rights, privileges, and preferences with respect to the Series
A Preferred Stock. Purchaser has had an opportunity to discuss any questions or
concerns regarding the Certificate of Designation and the rights and preferences
of the Series A Preferred Stock with the Company’s management team and has
received answers to all outstanding questions and had any issues addressed to
the satisfaction of Purchaser.

 

Page 4 of 8

   

 

4.       REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY: The Company
hereby represents, warrants and agrees as follows:

 

a)       Authority of Company. The Company has all requisite authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.

 

b)       Authorization. All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares. This Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws. The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.

 

c)       Governmental Consents. All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Shares, or the consummation of any other
transaction contemplated hereby shall have been obtained, except for notices
required or permitted to be filed with certain state and federal securities
commissions, which notices will be filed on a timely basis.

 

5.       INDEMNIFICATION: The Purchaser hereby agrees to indemnify and defend
the Company and its officers and directors and hold them harmless from and
against any and all liability, damage, cost or expense incurred on account of or
arising out of:

 

(a)       Any breach of or inaccuracy in the Purchaser’s representations,
warranties or agreements herein;

 

(b)       Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;

 

(c)       Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.

 

Page 5 of 8

   

 

6.       MISCELLANEOUS:

 

a)       Binding Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

b)       Governing Law; Venue. This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents, made and to be performed entirely within the State of
California. The Parties agree that any action brought to enforce the terms of
this Agreement will be brought in the appropriate federal or state court having
jurisdiction over Los Angeles County, California, United States of America.

 

c)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

d)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

e)       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
Party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, or (c)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent as follows:

 

  If to the Company: Blow & Drive Interlock Corporation     5503 Cahuenga Blvd,
#203     Los Angeles, CA 91601     Attn. Chief Executive Officer     Facsimile
(___) __________

 

  with a copy to: Law Offices of Craig V. Butler     300 Spectrum Center Drive,
Suite 300     Irvine, CA 92618     Attn: Craig V. Butler, Esq.     Facsimile
(949) 209-2545

 

Page 6 of 8

   

 

  If to Purchaser: Laurence Wainer     5503 Cahuenga Blvd, #203     Los Angeles,
CA 91601     Facsimile (___) __________

 

or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.

 

f)       Modification; Waiver. No modification or waiver of any provision of
this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchaser.

 

g)       Entire Agreement; Successors. This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein. The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.

 

h)       Expenses. Each Party shall pay their own expenses in connection with
this Agreement. In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.

 

i)       Currency. All currency is expressed in U.S. dollars.

 

Page 7 of 8

   

 

In Witness Whereof, the Parties have executed this Debt Conversion and Series A
Preferred Stock Purchase Agreement as of the date first written above.

 

“Company”   “Purchaser”       Blow & Drive Interlock Corporation,   Laurence
Wainer, a Delaware corporation   an individual             By: Laurence Wainer  
Laurence Wainer Its: Chief Executive Officer    

 



Page 8 of 8

   



 

Exhibit A

 

Notice of Partial Debt Satisfaction

 

Exhibit A

   

 

Notice of Partial Debt Satisfaction

 

Pursuant to the terms of that certain Debt Conversion and Series A Preferred
Stock Purchase Agreement (the “Agreement”) by and between Laurence Wainer, an
individual (the “Purchaser”), and Blow & Drive Interlock Corporation, a Delaware
corporation (the “Company”) dated March 7, 2017, the Purchaser is irrevocably
electing to convert $25,537 of accrued salary owed to the Purchaser as of
December 31, 2016 (the “Salary”), into 1,000,000 shares of Series A Preferred
Stock of the Company (the “Shares”) according to the conditions set forth in the
Agreement.

 

If shares are to be issued in the name of a person other than the Purchaser, the
Purchaser will pay all transfer and other taxes and charges payable with respect
thereto.

 

The Purchaser acknowledges and agrees that upon receipt of the Shares the amount
used by the Purchaser to pay the Purchase Price will no longer be due and owing
to the undersigned.

 

Date of
Conversion: ________________________________________________________________________________

 

Applicable Price per Share: $0.025537/share

 

Laurence Wainer

 

Signature: _______________________________________________________________________________________

[Print Name of Holder and Title of Signer]

 

Address: ____________________________________________________________



 

 ____________________________________________________________

 

SSN or EIN: __________________________________________________________

 

Shares are to be registered in the following name:

 

Name: ______________________________________________________________

 

Address: ____________________________________________________________

 

Tel: ________________________________________________________________

 

Fax: ________________________________________________________________

 

SSN or EIN: __________________________________________________________

 

Exhibit A

   

 

Exhibit B

 

Series A Preferred Stock Certificate of Designation

 

Exhibit B

   

 

Exhibit C

 

Lockup Agreement



 

Exhibit C

   



 